Title: To Thomas Jefferson from Joseph Yznardi, Sr., 3 April 1804
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


          
            Honoured Sir.
            Cadiz 3d. April 1804.
          
          I have just received the Letter with which your Excelly. was pleased to honour me on the 26. January last, and hope to learn by your Excelly’s next favour the reception of the Butt of Pale Wine, which hope will be as agreable as the former One.
          I shall do myself the pleasure of remitting your Excy. another Butt, but something younger, and of course will turn out cheaper, and shall continue doing the same annually till fresh orders from your Excelly.
          Please to accept my Sincere gratitude for having passed to the Secretary of State the Contents of my Letter to your Excelly. in October last; I have the honour of remitting your Excelly. Copy of the Certificate & Letter of the Original remitted my lawyers at Philadelphia, which Consul James Simpson forwarded me from Tangiers; and which will most clearly convince your Exely. that in acquainting Captn J. Israel not to proceed to Saffy, I only complied with my Duty as Consul, in order to prevent a new Declaration of War from the Emperor of Morroco against the United States, and which in that period might have been attended with the most unhappy events; I have not the least doubt but Justice will be done to me, and have the satisfacton. to say that I only acted as any faithfull Consul would have done in my place.
          On the 26th. January I remitted the Secretary of State all my Accounts with Government, requesting he would give his orders that the Ballance due so long ago to me should be settled; on the 27th. January I had likewise the pleasure of advising that I had drawn on your Excelly. a Bill for $194.85100 favour of Capt. John R. Archer, but as he is still here & your Excelly. advising me of having intentions of making remittance, I have taken back said draft, & of course remains annulled.
          Give me leave to congratulate your Excy. on the glorious and gallant action of Capt. Decature & volunteers destroying the former U.S. Frigate Philadelphia, which action will be for ever remember’d in the Annals of History.
          The oppinion which I took the liberty of acquainting your Excelly. in my former Letters that this Country would remain Neutral, is actualy verified, as we do not see the least symptom of it being involved in the actual Contest.
          Permit me to assure your Excelly. of the high consideration with which I have the honour to be most Respectfully—
          Honoured Sir: Your most obt. hble Servt.
          
            J. Yznardy
          
         